          Case 1:18-cv-03223-ALC Document 174 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                           09/01/2021
SOUTHERN DISTRICT OF NEW YORK

 THE NEW Y-CAPP, INC., ET AL.,
                                 Plaintiffs,

                          -v.-                                 18-CV-3223 (ALC)


 ARCH CAPITAL FUNDING, LLC, ET AL.,                            ORDER

                                 Defendants


ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the parties’ letters regarding the Fourth Department’s August 26,

2021 order reversing the Supreme Court, Eerie County’s decision vacating the judgment by

confession Yellowstone had filed against certain Plaintiffs and reinstating the judgment nunc pro

tunc. ECF Nos. 171, 173. In order to permit the parties to brief the effect of this decision (and the

Rooker-Feldman doctrine), the Court hereby denies the pending motions to dismiss without

prejudice. The parties are hereby ORDERED to file renewed motions to dismiss with all issues to

be considered by the Court. They are further ORDERED to submit a proposed briefing schedule

for the same by no later than September 8, 2021.

         The Clerk of Court is directed to terminate ECF Nos. 146, 147, and 148.



SO ORDERED.

Dated:          September 1, 2021
                New York, New York
                                               ____________________________________
                                                     ANDREW L. CARTER, JR.
                                                     United States District Judge
